Case 6:19-cr-00026-NKM-JCH  Document
                        IN THE UNITED 13 FiledDISTRICT
                                      STATES   11/14/19 COURT
                                                         Page 1 of 2 Pageid#: 25
                                          WESTERN DISTRICT OF VIRGINIA
                                           CHARLOTTESVILLE DIVISION

                      CRIMINAL MINUTES - INITIAL APPEARANCE, ARRAIGNMENT,
                          BOND/DETENTION HEARING/PRELIMINARY EXAM

Case No.: 6:19CR00026                                          Date: 11/14/19


 Defendants:                                                       Counsel:
 Alexander Timothy Cross, present, custody                         Andrea Harris, AFPD, present



PRESENT:          JUDGE:                      Hon. Joel C. Hoppe, USMJ         TIME IN COURT: 3:47-3:56=9 min
                  Deputy Clerk:               Karen Dotson
                  Court Reporter:             Karen Dotson, FTR
                  U. S. Attorney:             Sean Welsh
                  USPO:                       Brittany Warren
                  Case Agent:                 DEA SA Michael Talbert
                  Interpreter:                n/a

                             INITIAL APPEARANCE AND BOND HEARING

         Initial Appearance. Defendant(s) advised of charges, rights and nature of proceedings.
         Government moves to unseal case. Court grants motion.
         Defendant requests appointment of counsel. CJA 23 completed; counsel will be appointed prior to
         defendant's next scheduled court appearance – counsel present today
         Bond hearing held. Record proceedings, witnesses, etc
         Government does not oppose bond.
         Defendant(s) not eligible for bond because state reasons not eligible.
         Bond set at Amount, type, i.e., secured, unsecured, property, cash, corporate surety.
         Deft. notified of right to consular notification under the Vienna Convention.

In addition to the standard conditions of release, the following special conditions of release are imposed:

         The defendant shall avoid contact outside the presence of his/her counsel with any alleged victims or potential
         witnesses regarding his/her case.
         The defendant shall report as directed by the probation officer, and shall promptly report any personal status
         changes to the probation officer: this shall include immediately reporting any contact by law enforcement
         officers regarding a criminal investigation or any additional criminal charges placed against the defendant;
         the defendant shall continue to reside at his/her current residence, and shall not change residences without
         first obtaining permission from the probation officer.
         The defendant shall abstain from the excessive OR any use of alcohol or any use or possession of any
         controlled substances unless prescribed by a licensed treating physician for a legitimate medical purpose.
         The defendant shall not possess a firearm or other dangerous weapon and shall reside in a residence free of
         such.
         The defendant shall submit to random drug and or alcohol testing as directed by the probation officer.
         The defendant shall not travel outside the Western District of Virginia without first obtaining permission
         from the probation officer.
         The defendant shall submit to warrantless search and seizure of his/her person and property as directed by
         the probation officer for the purpose of determining if he/she is in compliance with his/her conditions of
         pretrial release.
         The defendant shall actively seek and/or maintain employment.
         The defendant shall maintain or commence an education program.
         The defendant shall surrender his/her passport to the Probation Office to be held pending further order of the
         court; the defendant shall not apply to obtain a passport.
         The defendant shall not associate with any known users/possessors of illegal controlled substances and shall
         not be present in any location where illegal controlled substances are being used and/or distributed, unless
         approved by his/her supervising officer in cooperation with law enforcement officers.
Case 6:19-cr-00026-NKM-JCH Document 13 Filed 11/14/19 Page 2 of 2 Pageid#: 26
          The defendant shall be placed on home detention subject to electronic monitoring and all residential absences
          must be approved in advance by the probation officer.
          The defendant shall continue in his/her currentmental health OR substance abuse OR both
          counseling/treatment program at his/her own expense.
          The defendant shall allow the probation officer open communication with any treatment agencies or health
          care providers for the purpose of monitoring the defendant's compliance with all treatment requirements.
          Any animals on the premises of the defendant's residence must be restrained in a way so as to not interfere
          with the probation officer's access to the defendant's residence and to ensure the officer's safety.
          Defendant advised of penalties and sanctions for failure to appear and/or violating conditions of release.

                                                  DETENTION
          Government moves for detention. (Can be continued for up to 3 days)
          Government moves for continuance of detention hearing.
          Defendant(s) moves for continuance of detention hearing. (Can be continued for up to 5 days)
          Detention hearing continued to KEYBOARD().
          Detention hearing held. Record proceedings, witnesses, etc
          Findings of Fact:

                                         PRELIMINARY EXAM
                                   (Only if arrested on criminal complaint)
          Defendant does not contest probable cause.
          Preliminary exam waived. Waiver form executed by parties.
          Preliminary Exam held. Record proceedings, witnesses, etc
          Probable cause found. Order will enter.
          Probable cause not found. Court orders complaint dismissed. Order will enter.

                                                ARRAIGNMENT
          Defendant(s) waives reading of Indictment/Information.                   Indictment/Information read.
          Defendant(s) is arraigned and specifically advised of rights (Rule 11 F.R.C.P).


DEFENDANT(S) PLEADS:

 DEF. #              GUILTY                NOT GUILTY             NOLO                      REMARKS
                                         1‐4
    1

    2

    3

    4


          Jru trial set for 1/22/2020 at 9:30 AM before Hon. Moon in Lynchburg.
          Pretrial conference set for Pretrial conference date.
          Defendant(s) remanded to custody.
          Defendant(s) released on bond.


Additional Information:

Dft requests bond, bond hrg set for 11/20/19 at 1:00 pm Charlotesville
Dft remanded to USM custody
